      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

CYWEE GROUP LTD.,
                                                 CIVIL ACTION NO. 6:20-cv-00128
      Plaintiff,

v.
                                                 JURY TRIAL DEMANDED
GOOGLE LLC,

      Defendant.


        PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

      Plaintiff CyWee Group Ltd. (“Plaintiff” or “CyWee”) files this Complaint and

Jury Demand alleging fraud against Defendant Google LLC (“Defendant” or “Google”)

as follows:

                                    I.   PARTIES

      1.      CyWee is a corporation existing under the laws of the British Virgin

Islands with a principal place of business at 3F, No.28, Lane 128, Jing Ye 1st Road,

Taipei, Taiwan 10462.

      2.      CyWee is a world-leading technology company that focuses on building

products and providing services for consumers and businesses. CyWee has one of the

most significant patent portfolios in the industry and is a market leader in its core

development areas of motion processing, wireless high definition video delivery, and

facial tracking technology. CyWee’s patents include U.S. Patent No. 8,441,438 (the

“’438 patent”) and U.S. Patent No. 8,552,978 (the “’978 patent”) (collectively “CyWee’s

Patents”).



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 1
       Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 2 of 20




       3.     On information and belief, Defendant Google is a Delaware limited

liability company and a wholly owned subsidiary of XXVI Holdings Inc., a Delaware

corporation, which is a wholly owned subsidiary of Alphabet Inc., a Delaware

corporation and a publicly traded company. Defendant Google, XXVI Holdings Inc.,

and Alphabet Inc. all maintain a principal place of business at 1600 Amphitheatre

Parkway, Mountain View, California 94043. Google is registered to transact business

in the State of Texas under Texas Secretary of State file number 0800735634 and

Texas taxpayer identification number 17704935810, and it has an office in the State

of Texas at 500 West 2nd Street, Suite 2900, Austin, Texas 78701. Google may be

served through its registered agent for service of process in Texas, Corporation

Service Company d/b/a CSC—Lawyers Incorporating Service Company, 211 East 7th

Street, Suite 620, Austin, Texas 78701-3218.

                                      II. JURISDICTION

       4.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(2)

because the amount in controversy exceeds $75,000 and this case is between CyWee,

a citizen of a foreign state, and Google, a citizen of Delaware and California.1 See

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (“[T]he

citizenship of a LLC is determined by the citizenship of all of its members.”).

       5.     Alternatively, this Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1338(a) because this case involves a substantial question of federal




1 Upon information and belief, Google’s sole and managing member is XXVI Holdings Inc., which is a
citizen of Delaware and California. See 28 U.S.C. § 1332(c)(1). Thus, Google is also a citizen of Dela-
ware and California.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 2
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 3 of 20




patent law. In re Ciprofloxacin Hydrochloride Antitrust Litig., 544 F.3d 1323, 1330

n.8 (Fed. Cir. 2008), abrogated on other grounds by F.T.C. v. Actavis, Inc., 570 U.S.

136 (2013).

       6.     This Court has specific personal jurisdiction over Google because Google

does business in the State of Texas and is believed to have committed a tort in whole

or in part within the State of Texas. Tex. Civ. Prac. & Rem. Code Ann. § 17.042.

Further, for the reasons discussed below in this Complaint, this suit arises, at least

in part, from Google’s contacts with the State of Texas. For instance, Google’s contacts

include, but are not limiting to: (i) directing its fraudulent misrepresentations to

Texas, (ii) knowingly and intentionally injecting itself into litigation pending in the

State of Texas, and (iii) conspiring with Texas based entities Huawei and ZTE.

       7.     Furthermore, the Court’s exercise of jurisdiction over Google will not

offend traditional notions of fair play and substantial justice and is consistent with

the constitutional requirement of due process. Google maintains a significant

business presence in the State of Texas, including within this District. See Our

Offices,                                 Google                                 (2019),

https://about.google/intl/en_us/locations/?region=northamerica&office=austin

(listing Google’s office location in Austin, Texas); Shonda Novak, Source: Google to

Occupy 35-Story Office Tower in Downtown Austin, Austin American-Statesman

(Jan. 31, 2019), https://www.statesman.com/news/20190131/source-google-to-occupy-

35-story-office-tower-in-downtown-austin (“[As of August 2018,] Google had more

than 800 employees in Austin.”). As a massive trillion-dollar company, with a




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 3
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 4 of 20




significant business presence in this District and a facility which it has spent more

than $20 million building out, litigating in this District does not impose any

significant burden upon Google. Furthermore, Texas has a significant interest in

protecting against fraud that is directed to and related to Texas.

                                    III.   VENUE

      8.    Venue is proper in this District because Google resides in this District

because Google is subject to the Court’s personal jurisdiction in this District. 28

U.S.C. §§ 1391(b)(1), 1391(c)(2).

      9.    In the alternative, to the extent the Court finds venue should be assessed

under 28 U.S.C. § 1400(b), venue is also proper in this District because Google

maintains a physical regular and established place of business in this District at 500

West 2nd Street, Suite 2900, Austin, Travis County, Texas 78701.

                          IV. FACTUAL ALLEGATIONS

            A.       CYWEE: A SMALL TECHNOLOGY STARTUP

      10.   The Industrial Technology Research Institute (“ITRI”) is a Taiwanese

government- and industry-funded research and development center. ITRI is world-

leading research institute with over 6,000 researchers, that has the stated purpose of

keeping Taiwan’s industrial and defense technologies up to date and at the forefront

of technology development. Since its founding in 1973, ITRI has been a significant

driver of Taiwan’s economy, and it has set up and incubated over 280 startup

technology companies, some of which are now global leaders in such industries as

smart living, healthcare, and sustainable environment.

      11.   In 2007, CyWee was formed as a small technology startup and spin-off of



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                  PAGE 4
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 5 of 20




ITRI. Its goal was to provide innovative motion-sensing technologies, such as those

claimed in the ’438 patent and the ’978 patent. Dr. Shun-Nan Liu and Chin-Lung Li,

two of the inventors of the ’438 patent and the ’978 patent, came to CyWee from ITRI.

The third inventor, Zhou “Joe” Ye joined CyWee from private industry as its President

and served as CEO from 2006 to 2016.

      12.   CyWee’s Patents were the products of years of research by Dr. Liu and

his co-inventors. At a high level, CyWee’s research and CyWee’s Patents focused on

motion tracking technology in portable electronic devices, such as smartphones. For

instance, the ’438 patent and ’978 patent are each directed to devices and methods

for tracking the motion of a portable electronic device in 3D space and compensating

for accumulated errors to map the 3D movements of the device onto a display frame

(’438 patent) or transform the 3D movements for a display, such as a 2D display on a

computer or handheld device (’978 patent). For example, CyWee’s technology allow a

modern smartphone to track its orientation, and then seamlessly output that

information to the device’s screen (’978 patent)—making today’s navigation, gaming,

and augmented reality applications possible. This technology, which is now

integrated into virtually every smartphone, is also ingrained in our everyday lives.

The simple act of using Google Maps to provide heading information while navigating

from point A to point B is made possible by CyWee’s inventions, and cutting-edge

mobile games that rely on the tracking of intricate, subtle movements depend upon

those inventions. It goes without saying that CyWee’s technology is extraordinarily

valuable. CyWee was granted the ’438 patent and ’978 patent for its novel inventions




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                 PAGE 5
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 6 of 20




in this field.

       13.   CyWee produces and licenses technology, such as its Sensor Fusion Hub

solution, which incorporate several elements of technologies disclosed in CyWee’s

Patents. CyWee, as a small technology startup, however, has struggled to compete

against “Big Tech” behemoths like Google who dominate the market and spend

billons to stomp out any threat of competition by small startups like CyWee. It is a

common story—when true innovators like CyWee create new and game-changing

technology, that technology becomes so valuable that it is far cheaper for those with

market dominance to simply take it for themselves, rather than paying for it.

             B.       GOOGLE: THE TRILLION DOLLAR BEHEMOTH AND BULLY

       14.   Google’s parent holding company Alphabet is one of the largest companies

in the world. In the most recent Fortune 500 rankings, Alphabet was ranked number

15 with over $136 billion in revenue. Alphabet’s over $30.7 billion in annual profits

make it the third most profitable company in the United States. Alphabet has

an   unfathomable     market    capitalization     of   over   $1   trillion,   making

Google/Alphabet one of only a small handful of companies to break the massive

trillion-dollar threshold.

       15.   Google controls over 90 percent of the internet search market. In fact,

Google’s dominance in the internet search market is so pervasive that Merriam-

Webster Dictionary lists the term “google” as a verb meaning “to use the Google

search engine to obtain information about (someone or something) on the World Wide

Web.” Google’s reach, however, extends far beyond its flagship search engine. Google

hosts a variety of web applications (i.e. Gmail, YouTube. Google Docs, etc.), is one of


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 6
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 7 of 20




the largest providers of cloud data storage, develops operating systems for mobile

phones (Android) and computers (Chrome OS), along with a web browser to run on

those systems (Chrome), offers its own home internet service (Google Fiber) and

mobile phone service (Google Fi), and develops its own branded products ranging from

smartphones to laptops to smart-home systems and thermostats to even self-driving

cars. Google’s reach sets out to control literally all things related to the internet or

technology, including content on the internet itself, how that content is delivered, and

the devices it is ultimately delivered on.

      16.   Google uses its dominance across various areas of technology to force

consumers into using its other products and to stomp out competition. For instance,

Google strongarms smartphone manufacturers seeking to use its Android operating

system by forcing them to join a group called the called the Open Handset Alliance

(“OHA”) in order to obtain access to Google software applications, or “apps”. Then

Google threatens the smartphone manufacturers with a loss of access to the Google

apps if they stray from using the Google services that are embedded in the Android

software. Once a device manufacturer has joined the OHA, the manufacturer cannot

use a competing, non-Google version of Android without losing access to Google apps.

      17.   Google also uses its dominant power to manipulate search results for its

own personal agenda—effectively censoring the internet and influencing consumer

behavior. For instance, a user searching for a stock quote is automatically directed to

Google’s own Google Finance platform. A user searching for directions is

automatically directed to Google Maps.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 7
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 8 of 20




      18.   Google also collects massive amounts of data from its users across various

platforms—often without their knowledge. For instance, through its Project

Nightingale initiative, Google collected tens of millions of patient health care records

without the patients’ knowledge or consent. Google uses the massive amounts of data

it gathers on its users to manipulate the online content that users see, including

directed advertising.

      19.   Google also has the power to use its dominant market force to influence

its political and social agenda. For instance, starting in 2013 Google decided to

deprioritize search results for companies providing payday loans, and it more recently

sought to ban apps offering payday loan services from its Play Store. Instead, Google

searches for “payday lending” yields websites and news articles criticizing the

industry, rather than returning information on local providers of the service.

      20.   Google seeks to be in control and sets out to crush any competition.

Google’s sheer manipulation power and market dominance is reminiscent of the

Standard Oil of the early 1900s or the AT&T of the 1980s. Google’s size and power

allow it to be a “goliath” and a bully to any competitor that dares to stand in its way.

      21.   In 2011 the Federal Trade Commission opened an investigation into

Google’s anti-competitive practices and its attempts to monopolize, including

manipulating search results to promote its own products. At that time, FTC staff

recommended taking action against Google’s anti-competitive practices. Google,

however, wielded its strong political influence to convince the presidentially

appointed commissioners of the Federal Trade Commission to override their own




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 8
      Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 9 of 20




staff’s recommendation and to decline to file any charges against Google. In stark

contrast, regulators in the European Union elected to pursue Google for antitrust

violations and ultimately fined Google $2.7 billion for its anti-competitive practices.

             C.       GOOGLE’S COZY RELATIONSHIP WITH THE U.S. GOVERNMENT

      22.    Amidst widespread criticism for its anti-competitive tactics, Google has

forged a comfortable relationship with policymakers and regulators in Washington in

order to pursue its policy agendas and keep regulators at bay.

      23.    Google has positioned itself as the United States’ top lobbying public

company. For instance, according to the Center for Responsive Politics in 2018,

Google’s parent company Alphabet spent over $21 million on lobbying, more than any

other public company that year. In fact, Alphabet outspent the second highest

spending public company, AT&T, by over $3 million. During the Obama

administration, Google representatives visited the White House more than once a

week, on average, easily exceeding over 250 visits—the highest of any public

company. Johanna Shelton, Google’s Director of Public Policy and chief antitrust

counsel, was the individual lobbyist with the most visits to the Obama White House

with over 128 visits in total.

      24.    Google and its executives also make large donations to election campaigns

and PACs. During the 2016 election cycle, Google and its employees made over $9

million in campaign contributions, the fourth largest of any public company. For

example, former Google CEO and Executive Chairman Eric Schmidt served as an

advisor and major donor to both Barack Obama’s and Hillary Clinton’s presidential

campaigns.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 9
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 10 of 20




      25.   Google also furthers its cozy relationship with Washington by providing

free in-kind services to campaigns and congressional offices, and it acted as the

informal “White House IT desk” during the Obama administration, permitting top

government officials to seek assistance from Google behind closed doors. U.S. Chief

Technology Officer Todd Park, top Deputy Technology Officer Nicole Wong (a former

Google deputy general counsel), and White House Chief of Staff Denis McDonough

regularly held closed door meetings with Google personnel. When the Obama

administration found itself embroiled in crisis due to the deployment of the

Healthcare Marketplace website being plagued by multiple website reliability issues,

the White House turned to Mikey Dickerson (a site-reliability engineer with Google

who previously worked on the Obama campaign) to lead the Healthcare.gov fix, and

it staffed the team with many recruits from Google.

      26.   Google has developed a “revolving door” relationship with government

administration. For example, former U.S. Chief Technology Officer Megan Smith was

a vice president at Google before joining the White House. Former Google CEO Eric

Schmidt became Chairman of the Department of Defense’s Defense Innovation

Advisory Board, while remaining a technical advisor for Google, all while Google was

bidding to service the $10 billion Joint Enterprise Defense Infrastructure (JEDI)

cloud computing contract.

      27.   Within the sphere of intellectual property, Google led the charge for

Congress to enact the most significant policy changes to patent law in nearly half a

century through the America Invest Act (AIA). Google played an instrumental role in




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                               PAGE 10
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 11 of 20




the Coalition for Patent Fairness, along with other big tech companies, which

spearheaded the AIA. Under the guise of combating “patent trolls,” Google lobbied for

the legislation, which provided new mechanisms for large tech companies with

virtually unlimited financial resources to invalidate patents in order to advance their

business goals, to the great detriment of small startups and inventors.

      28.     To implement Google’s vision of patent policy under the AIA, the White

House appointed former Google Deputy General Counsel and Head of Patents and

Patent Strategy Michelle Lee to serve as Director of the United States Patent and

Trademark Office. Under her leadership, Michelle Lee created a “Big Tech” friendly

culture at the USPTO and helped forge a patent policy that would allow big tech

companies like Google to crush small innovators with valuable patents covering novel

inventions.

      29.     In sum, Google uses its deep pockets and political influence to attempt to

stomp out any party that stands in its way—even if it requires resorting to fraudulent

means to do so.

              D.       GOOGLE’S PATENT DEATH SQUAD

      30.     One of the key changes under the AIA was the creation of inter partes

review (“IPR”) proceedings before the Patent Trial and Appeal Board (“PTAB”). IPR

proceedings force a patentee to defend their already granted patent twice—both in

District Court and before the PTAB.

      31.     Google’s former Head of Patents, Michelle Lee, was placed in charge of

implementing the legislative changes enacted by the AIA, including the creation of

IPR proceedings, at the USPTO. This included the hiring of several new


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 11
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 12 of 20




Administrative Patent Judges and creating policies relating to IPR proceedings.

Indeed, many of the new Administrative Patent Judges that would oversee IPR

proceedings came from big tech companies like Google.

      32.   IPR proceedings are notorious for killing patents. In fact, killing

supposedly “weak” patents was the reason big tech companies like Google lobbied for

the creation of this proceeding in the first place. The PTAB has stayed true to its

mission of annihilating patents, leading it to be commonly referred to as a “patent

death squad.” Once an IPR proceeding is instituted, the PTAB finds at least one claim

of the challenged patent invalid over 80% of the time.

      33.   Unlike in District Court, an already issued patent is not entitled to any

presumption of validity before the PTAB. Therefore, a petitioner in an IPR need only

show that a patent claim is invalid by a preponderance of evidence, rather than by

the clear and convincing evidence standard used in District Court. Moreover, a single

patent may be subject to a barrage of multiple IPR proceedings, causing a patentee

to be forced to constantly defend their patent. Many inventors and startups with

valuable patents cannot afford to defend their patents.

      34.   Defending a patent in an IPR proceeding can be prohibitively expensive.

On average, a single IPR proceeding when pursued all the way through appeal

exceeds $400,000, but in some cases can easily exceed $1 million. When faced with

multiple IPR proceedings, a patentee can be forced to spend millions just to defend

its already issued patent. Big tech companies like Google can use their massive

corporate wealth to outspend and practically bankrupt any small patentees and




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                PAGE 12
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 13 of 20




inventors like CyWee.

            E.       GOOGLE’S FRAUDULENT CONSPIRACY TO INVALIDATE CYWEE’S
                     PATENTS

      35.   In order to protect against third parties unfairly reaping the benefits of

CyWee’s innovation and intellectual property without CyWee’s permission, CyWee

from time to time is forced to file suit to protect its intellectual property rights. On

April 22, 2014, CyWee filed its first lawsuit claiming patent infringement relating to

the ’438 and ’978 patents against Apple Inc. That case was settled and dismissed on

February 17, 2017. That very same day, CyWee filed a lawsuit claiming patent

infringement relating to the ’438 and ’978 patents against Samsung Electronics Co.,

Ltd. and Samsung Electronics America, Inc. (collectively “Samsung”) in the United

States District Court for the Eastern District of Texas. Samsung was served with

process on February 23, 2017.

      36.   Thereafter, CyWee filed lawsuits against other manufacturers of devices

that ran on the Android operating system. On May 31, 2017, CyWee filed suit for

patent infringement against LG Electronics, Inc., LG Electronics U.S.A., Inc., and LG

Electronics MobileComm U.S.A., Inc. (collectively “LG”) in the United States District

Court for the Southern District of California. LG Electronics U.S.A., Inc., and LG

Electronics MobileComm U.S.A., Inc., were served with process on June 7, 2017, and

LG Electronics, Inc. waived service. Shortly thereafter, on June 9, 2017, CyWee filed

suit for patent infringement against Huawei Technologies Co, Ltd. and Huawei

Device USA, Inc. (collectively “Huawei”) in the United States District Court for the

Eastern District of Texas. Huawei was served with process on June 14, 2017.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                  PAGE 13
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 14 of 20




      37.   Meanwhile, upon information and belief, sometime between June 2017

and October 2017—even though it had not been named as a defendant in any lawsuit

filed by CyWee—Google began to devise a plan to invalidate CyWee’s Patents.

Specifically, Google sought to pursue an inter partes review (“IPR”) proceeding before

the United States Patent and Trademark Office (“USPTO”). Google started work on

this plan before it had been accused of infringing CyWee’s Patents. Indeed, Google

was not accused of infringing CyWee’s Patents until it was actually sued on April 16,

2018, which was six to nine months after it began devising its scheme to invalidate

CyWee’s Patents.

      38.   Around this same time, LG, ZTE, and other Android device

manufacturers formed a joint defense group with the purpose of invalidating CyWee’s

Patents. Upon information and belief, Google was involved with this joint defense

group and conspired with other entities to plan to invalidate CyWee’s Patents.

      39.   On information and belief, Google was motivated to invalidate CyWee’s

Patents because (with the exception of Apple, which had previously settled with

CyWee), all of the named defendants manufacture devices that run Google’s Android

operating system. And in the lawsuits against Samsung, LG, and Huawei, the

Android operating system was a key component of CyWee’s claims for patent

infringement. Google requires that all Android devices with an accelerometer,

gyroscope, and magnetometer provide a “rotation vector” representing the orientation

or attitude of a device. See, e.g., Google, Android 10 Compatibility Definition 84

(2019), https://source.android.com/compatibility/10/android-10-cdd.pdf (“If device




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                 PAGE 14
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 15 of 20




implementations include a 3-axis gyroscope, an accelerometer sensor and a

magnetometer sensor, they: . . . MUST implement a TYPE_ROTATION_VECTOR

composite         sensor.”);       Sensor         Types,         Android         (2019),

https://source.android.com/devices/sensors/sensor-types#rotation_vector (“A rotation

vector sensor reports the orientation of the device relative to the East-North-Up

coordinates frame.”). This orientation represents the resulting or resultant deviation

claimed in CyWee’s Patents.

      40.   Several time bar restrictions exist with respect to filing an IPR petition.

In particular, “[a]n inter partes review may not be instituted if the petition requesting

the proceeding is filed more than 1 year after the date on which the petitioner, real

party in interest, or privy of the petitioner is served with a complaint alleging

infringement of the patent.” 35 U.S.C. § 315(b) (emphasis added). A petitioner must

disclose any real parties-in-interest when filing an IPR petition. 35 U.S.C. § 312(a)(2);

37 C.F.R. § 42.8(b)(1).

      41.   LG and Huawei are real parties-in-interest with Google because LG and

Huawei have preexisting, established relationships with Google that extend beyond

the fact that they manufacture devices that run on the Android operating system.

Specifically, LG and Huawei are the original equipment manufacturers of certain

smartphones at issue in CyWee’s case against Google. More specifically, when CyWee

sued Google for infringement, its complaint accused the Google Pixel 2 XL

smartphone, which CyWee later discovered is made for Google by LG. Google filed a

counterclaim alleging noninfringement by the Google Nexus 6P, which is a




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 15
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 16 of 20




smartphone device made by Huawei for Google.

      42.   At the latest, Google was required to file any IPR by June 7, 2018—one

year after LG, a real party-in-interest with Google, was served with a complaint

alleging infringement of CyWee’s Patents.

      43.   Upon information and belief, between about June 2017 and June 2018,

Google worked to prepare an IPR petition with the purpose of invalidating CyWee’s

Patents. Google, however, failed to file its IPR petitions by the June 7, 2018 deadline.

      44.   Realizing it had missed a critical deadline that would time bar its IPR

petitions, Google, upon information and belief, devised a plan to fraudulently cover

up its error by illegal means. Specifically, when it filed its IPR petitions on June 14,

2018, Google intentionally misrepresented the identities of the real parties-in-

interest by omitting any LG entity from its disclosures of real parties-in-interest.

Tellingly, Google did disclose Huawei as a real party-in-interest—but because

Huawei was served with CyWee’s complaint against it exactly one year (to the day)

prior to Google’s IPR petitions, the disclosure of Huawei would not operate to time

bar the IPRs. Disclosure of LG, however, would have resulted in the termination of

the IPRs. Google is believed to have actively concealed LG’s status as a real party-in-

interest in an attempt to use illegal fraudulent means to deceive the USPTO and

CyWee in order to misrepresent Google’s statutory deadline to file an IPR petition

pursuant to 35 U.S.C. § 315(b) and to hide the fact that the IPRs were untimely filed.

      45.   On January 10, 2019, LG Electronics, Inc. filed a motion to be joined to

the Google IPR petition. At that time, LG disclosed what Google had concealed—




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                  PAGE 16
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 17 of 20




namely that Google, LG Electronics, Inc., and LG Electronics U.S.A., Inc.2 are real

parties-in-interest due to LG’s preexisting, established relationship with Google.

       46.   On January 9, 2020, the Patent Trial and Appeal Board issued a final

written decision in Google’s IPR proceedings which found several claims of CyWee’s

Patents unpatentable. But for Google’s misrepresentation about LG’s identity as a

real party-in-interest, the PTAB would not have issued this final written decision.

       47.   As a result of Google’s fraudulent misrepresentation, CyWee has suffered

injury by being forced to defend IPR petitions that are believed to have been initiated

and carried out by fraudulent means. Further, CyWee has been deprived of its

property rights as a result of Google’s fraudulent misrepresentations because the

fraudulent IPR petitions initiated by Google led to final written decisions invalidating

claims of CyWee’s Patents. Had Google disclosed the truth about its relationship with

LG to the USPTO and/or to CyWee, its IPR proceedings against CyWee would have

been terminated as time-barred.

                       V. COUNT 1: COMMON-LAW FRAUD

       48.   Google made a false representation. Specifically, Google falsely listed the

identities of the real parties-in-interest to the IPR petition filed by Google by omitting

any LG entity from its disclosures of real parties-in-interest in its IPR petition.

       49.   Google’s false representation was material. Specifically, concealing the

identity of a real party-in-interest allowed Google to fraudulently pursue an IPR

proceeding to invalidate CyWee’s Patents, thereby depriving CyWee of its property


2LG also noted that LG Electronics MobileComm U.S.A., Inc merged into and now is a part of LG
Electronics U.S.A., Inc. at the time of their filing.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                       PAGE 17
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 18 of 20




rights by fraudulent means. Furthermore, the false representation was material

because it limited CyWee’s ability to challenge Google’s ability to pursue an IPR

petition.

      50.   Google’s false representation regarding the identities of the real parties-

in-interest to the IPR petition was directed to CyWee. For instance, Google served a

copy of the IPR petition and false disclosures upon CyWee’s legal counsel in Texas.

Furthermore, Google directed its IPR petition and false disclosures to the Patent

Trial and Appeal Board with the intention that the misrepresentations reach CyWee

and induce CyWee’s reliance. Ernst & Young, L.L.P. v. Pac. Mut. Life Ins. Co., 51

S.W.3d 573, 578 (Tex. 2001).

      51.   Google knew that its representation regarding the identities of the real

parties-in-interest to the IPR petition was false. For instance, Google chose to list

Huawei as a real party-in-interest to the IPR petition because Huawei manufactured

one of Google’s accused devices, but it knowingly omitted LG, another entity who

manufactured one of Google’s accused devices, but would render the IPR petition time

barred. Furthermore, Google is believed to have conspired with other entities to

knowingly make this false representation and cover up LG’s status as a real party-

in-interest as part of a conspiracy to invalidate CyWee’s Patents.

      52.   Google intended and CyWee did in fact rely upon Google’s false

representation. Specifically, Google intended or had reason to expect that CyWee

would rely upon its false representation regarding the identities of the real parties-

in-interest to the IPR petition, thus allowing Google to circumvent statutory




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                 PAGE 18
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 19 of 20




requirements and seek to invalidate CyWee’s Patents. CyWee did in fact rely upon

Google’s false representation and did not have any reasons to question the identities

of the real parties-in-interest until after CyWee conducted its own investigation,

despite Google’s statutory obligation to identify the identities of the real parties-in-

interest in its disclosures to the IPR petition.

      53.   As a result of Google’s false representation, CyWee suffered injury. For

instance, CyWee was forced to wrongfully defend itself in the IPR proceeding, that

would have been statutorily barred, but for Google’s false representation. In the

course of the proceeding, CyWee was limited in the discovery it could pursue and its

defense strategies were precluded due to CyWee’s late discovery that Google had

falsely identified the real parties-in-interest in its IPR petitions. Further, the Patent

Trial and Appeal Board invalidated the challenged patent claims, thereby allowing

Google to deprive CyWee of its property rights through fraudulent means.

                                  VI. JURY DEMAND

      54.   Plaintiff CyWee hereby demands a trial by jury for all causes of action.

                           VII.    PRAYER FOR RELIEF

      55.   Plaintiff requests the following relief:

             a. A judgment that Defendant Google has committed fraud;

             b. Actual, general, and special damages within the jurisdictional limits

                 of this Court;

             c. Pre-judgment and post-judgment interest, at the maximum legal

                 rate, on the damages awarded;

             d. Attorneys’ fees for pursuing this action;


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                   PAGE 19
     Case 6:20-cv-00128-ADA-JCM Document 1 Filed 02/18/20 Page 20 of 20




             e. Costs of suit; and

             f. Such other and further relief, at law or in equity, to which Plaintiff

                 may be justly entitled.



Dated: February 18, 2020                   Respectfully submitted,


                                           By: /s/ Michael W. Shore
                                              Michael W. Shore (Texas 18294915)
                                              mshore@shorechan.com
                                              Alfonso G. Chan (Texas 24012408)
                                              achan@shorechan.com
                                              Ari B. Rafilson (Texas 24060456)
                                              (pro hac vice application to be filed)
                                              arafilson@shorechan.com
                                              William D. Ellerman (Texas 24007151)
                                              wellerman@shorechan.com
                                              Corey M. Lipschutz (Texas 24099303)
                                              clipschutz@shorechan.com
                                              SHORE CHAN DEPUMPO LLP
                                              901 Main Street, Suite 3300
                                              Dallas, Texas 75202
                                              Tel: (214) 593-9110
                                              Fax: (214) 593-9111

                                           COUNSEL FOR PLAINTIFF
                                           CYWEE GROUP LTD.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                 PAGE 20
